Citation Nr: 0301290	
Decision Date: 01/23/03    Archive Date: 02/04/03

DOCKET NO.  02-01 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for the cause of 
the veteran's death.


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel



INTRODUCTION

The veteran had active military service from March 15, 
1945 to September 30, 1945.  He died in January 1970.  The 
appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1995 rating decision of the Manila, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which found that new and material evidence had not 
been submitted to reopen the claim for service connection 
for the cause of the veteran's death.  During the pendency 
of the appeal, by decision in April 2000, the RO found new 
and material evidence had been received to reopen the 
claim, and on de novo review of the merits of the reopened 
claim, denied service connection for the cause of the 
veteran's death.

The RO found that new and material evidence had been 
submitted and reopened the claim.  Nevertheless, the new 
and material evidence requirement is a legal issue which 
the Board has a duty to address, regardless of the RO's 
actions, and the issue has been characterized on the 
initial page of this decision accordingly.  Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's claim has been obtained and 
the duties to inform and assist have been met.  

2.  By a decision dated May 4, 1973, the Board denied 
service connection for the cause of the veteran's death.  

3.  Additional evidence received since the May 1973 Board 
decision, considered in conjunction with the record as a 
whole, is new and so significant that it must be 
considered to fairly decide the merits of the claim for 
service connection for the cause of the veteran's death.

4.  There has been no demonstration by competent evidence 
that pulmonary tuberculosis or congestive heart failure 
was etiologically related to service, that congestive 
heart failure was manifested or aggravated to a 
compensable degree within one year of separation of 
service, or that pulmonary tuberculosis was manifested or 
aggravated to a compensable degree within three years of 
discharge from service.


CONCLUSIONS OF LAW

1.  The May 1973 Board decision that denied service 
connection for the cause of the veteran's death, is final.  
38 U.S.C.A. § 7104 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 20.200, 20.302, 20.1100 (2002).

2.  The additional evidence received since the May 1973 
decision is new and material and the claim for service 
connection for the cause of the veteran's death is 
reopened.  38 U.S.C.A. §§ 5103A, 5108 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.156 (effective prior to August 29, 
2001).  

3.  Neither cause of the veteran's death, pulmonary 
tuberculosis nor congestive heart failure, was incurred in 
or aggravated by active service, nor may be presumed to 
have been so incurred.  38 U.S.C.A. § 1110 (West 1991 & 
Supp. 2002; 38 C.F.R. §§ 3.303, 3.309 (2002); 38 C.F.R. 
§ 3.307 (as amended by 67 Fed. Reg. 67792-677793 (Nov. 7, 
2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

Initially, the Board has given consideration to the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) , Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002).  This law eliminated the former 
statutory requirement that claims be well grounded.  Cf. 
38 U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  The 
VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment but not yet final as of that date.  

VA issued regulations to implement the VCAA in August 
2001.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).  The amendments were effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), which were effective August 29, 2001.  
VA has stated that the provisions of this rule merely 
implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  66 Fed. Reg. 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.  

Specifically, an amendment was promulgated to the 
regulation which governs the evaluation of whether new and 
material evidence has been submitted.  38 C.F.R. 
§ 3.156(a) (2002).  Duty to assist requirements for 
claimants trying to reopen a finally decided claim were 
also promulgated.  38 C.F.R. § 3.159(c)(1)-(3) (2002).  
The provisions of these regulations were explicitly made 
applicable only to claims to reopen a finally decided 
claim which were received by VA on or after August 29, 
2001.  Since the veteran's claim to reopen was received by 
the RO prior to this date, the preexisting version of 
38 C.F.R. § 3.156 applies, and the duty to assist 
provisions, as noted at 38 C.F.R. § 3.159 above, are not 
applicable to the veteran's claim to reopen.  
Nevertheless, the duty to assist provisions of the VCAA as 
well as the duty to inform provisions are applicable.  

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of 
which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  

The rating decisions, statement of the case, and VA 
letters to the appellant, apprised her of the information 
and evidence needed to substantiate the claim, the law 
applicable in adjudicating the appeal, and the reasons and 
bases for VA's decisions.  Furthermore, these documents 
outline the specific medical and lay evidence that was 
considered when the determination was made.  In 
particular, in an August 2001 letter, the appellant was 
informed of the enactment of the VCAA, and advised to 
identify any outstanding evidence.  In particular, she was 
advised that VA would make reasonable efforts to obtain 
any identified evidence if the appropriate information was 
provided.  However, it was ultimately her responsibility 
to provide the evidence.  There is no indication that this 
correspondence was returned as undeliverable.  As such, 
the Board finds that the correspondence satisfied VA's 
duty to notify the appellant.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Duty to assist 

In general, the VCAA provides that VA shall make 
reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate a claim for VA 
benefits, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  
The law provides that the assistance provided by VA shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  An examination 
is deemed "necessary" if the record does not contain 
sufficient medical evidence for VA to make a decision on 
the claim.  

The Board finds that reasonable efforts have been made to 
assist the appellant in obtaining evidence necessary to 
substantiate her claim to reopen.  The RO sent the 
appellant a letter in August 2001 requesting that she 
submit evidence showing that the veteran's pulmonary 
tuberculosis or congestive heart failure began in service, 
or within the applicable presumptive period, or were 
otherwise related to his military service.  In a July 2002 
letter to the Board, the appellant related that she did 
not have any additional evidence to submit.  

As noted above the VCAA has eliminated the well-grounded 
claim requirement, has expanded the duty of VA to notify 
the veteran and the representative, and has enhanced its 
duty to assist a veteran in developing the facts pertinent 
to the claim.  Since these legislative changes serve to 
eliminate the "gatekeeping" function in the VA claims 
process imposed by the standard for a well-grounded claim, 
see, e.g., Hensley v. West, 212 F.3d 1255, 1260 (Fed. Cir. 
2000), the Board is of the opinion that the new 
legislative changes are more favorable to the veteran.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991) 
[where the law or regulation governing the case changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal has been concluded, the 
version most favorable to the veteran will apply].  

II.  New and Material Evidence 

Unless the Chairman orders reconsideration, or one of the 
other exceptions to finality apply, all Board decisions 
are final on the date stamped on the face of the decision.  
38 U.S.C.A. § 7104; 38 C.F.R. §§ 3.104, 20.1100. 

Section 5108 of title 38 of the United States Code 
provides that, "[i]f new and material evidence is 
presented or secured with respect to a claim which has 
been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim."  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, 
and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (effective prior to August 
29, 2001); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Service connection may be established for a disability 
resulting from personal injury suffered or disease 
contracted in the line of duty or for aggravation of a 
preexisting injury suffered or disease contracted in the 
line of duty.  38 U.S.C.A. §§ 1110 (West 1991 & Supp. 
2002).  Where a veteran served continuously for 90 days or 
more during a period of war, or during peacetime service 
after December 31, 1946 and congestive heart failure 
becomes manifest or is aggravated to a degree of 10 
percent within one year from the date of termination of 
such service, or pulmonary tuberculosis becomes manifest 
or is aggravated to a degree of 10 percent within three 
years from the date of termination of such service, such 
disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.309 (2002); 38 C.F.R. § 3.307 (as 
amended by 67 Fed. Reg. 67792-677793 (Nov. 7, 2002).  

a.  Old Evidence

Service medical records do not indicate that the veteran 
was treated for tuberculosis or a heart condition.  
Private medical records indicate that in May 1947, a 
fluoroscopy of the veteran's chest was normal.  A 
subsequent fluoroscope in July 1949 showed fibrocaseous 
infiltrations in the upper third of the right lung; and 
increased markings of the hilar regions of the left lung.  
The impression was pulmonary tuberculosis, moderately 
advanced.  A private physician remarked in an October 1956 
letter that he had treated the veteran for pulmonary 
tuberculosis from late 1947 to August 1952.  

The veteran's death certificate reflects that the veteran 
died in January 1970, and lists the causes of death as 
pulmonary tuberculosis and congestive heart failure.  The 
death certificate was the first indicated diagnosis of a 
heart disorder.  

Also of record at the time of the May 1973 Board decision 
were numerous statements from the veteran and his 
acquaintances attesting to the fact that the veteran had 
tuberculosis shortly after his discharge from service.  

In a May 1973 decision, the Board denied service 
connection for the cause of the veteran's death, finding 
that the veteran was not treated for pulmonary 
tuberculosis or heart disease in service, and the current 
medical evidence did not demonstrate that the diagnoses of 
pulmonary tuberculosis by the veteran's private physicians 
were confirmed by acceptable clinical, X-ray or laboratory 
studies, as required by 38 C.F.R. § 3.374(c), within three 
years of his discharge from service.  Furthermore, 
congestive heart failure was not manifested within one 
year of his discharge.  The appellant was informed of the 
Board's May 1973 decision.  As such, the determination is 
final.  38 U.S.C.A. § 7104; 38 C.F.R. § 3.104.  

b.  New Evidence

In April 1995 and May 1995, the appellant submitted 
published literature that discussed pulmonary 
tuberculosis, including a newsletter entitled "Medi 
Focus."  

In January 2000, the appellant submitted a statement from 
M.S.P., M.D. (Dr. P), dated in November 1999, which stated 
that the veteran had been under treatment for advanced 
pulmonary tuberculosis several months prior to his death 
in January 1970.  Dr. P. noted that the veteran had 
claimed that he got his sickness when he was involved in 
the guerilla movement during World War II.  

c.  Analysis

The evidence submitted subsequent to the May 1973 Board 
decision includes a statement dated in November 1999 by 
Dr. P.  In that statement, Dr. P. reports that the veteran 
had reported as medical history during treatment for 
pulmonary tuberculosis prior to his death that pulmonary 
tuberculosis resulted from his World War II service.  This 
document was not of record at the time of the May 1973 
Board decision.  As such, it is new.  Additionally, such 
document references the etiology of the fatal pulmonary 
tuberculosis in the form of subjectively reported medical 
history.  It is not necessary that the additional evidence 
be sufficient to change the outcome of the decision.  
Rather, it is sufficient if the additional evidence, 
considered in conjunction with the record as a whole, will 
add to a more complete record for consideration of the 
issue on appeal.  As the additional evidence references a 
nexus between a fatal disability and service, it is 
material to the claim and constitutes new and material 
evidence to reopen the claim.  

III.  Reopened Claim

The evidence submitted subsequent to the May 1973 Board 
decision, considered in conjunction with the record as a 
whole, does not constitute competent evidence of that 
which was missing at the time of the May 1973 Board 
decision - namely, that either the fatal tuberculosis or 
fatal congestive heart failure was incurred or aggravated 
by active service, or that either the fatal tuberculosis 
or fatal congestive heart failure was manifested or 
aggravated to a compensable degree within an applicable 
presumptive period following discharge from service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2002); 38 C.F.R. 
§ 3.307 (as amended by 67 Fed. Reg. 67792-677793 (Nov. 7, 
2002).  In this regard, the Board notes that Dr. P's 
statement provides information that was established at the 
time of the May 1973 Board decision, namely that the 
veteran was treated for pulmonary tuberculosis prior to 
his death.  Dr. P's statement does not provide an 
objective competent opinion as to the etiology of the 
pulmonary tuberculosis.  Rather, it reports the veteran 
alleged he got his sickness during World War II.  Hence, 
Dr. P.'s statement reported solely the subjective 
statements of the veteran as to the etiology prior to his 
death.  See LeShore v. Brown, 8 Vet. App. 406 (1995) 
(medical professionals are not competent to transform a 
lay history, unenhanced by medical comment, into competent 
medical evidence based on their status as medical 
professionals).  As a lay person, the veteran was not 
competent to provide such an opinion.  Neither is the 
appellant competent to provide an opinion in this regard.  
A lay person is not capable of opining on matters 
requiring medical knowledge, such as a medical diagnosis 
or medical causation.  See Routen v. Brown, 10 Vet. App. 
183, 186 (1997) (a layperson is generally not capable of 
opining on matters requiring medical knowledge), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Consequently, the Board finds that 
the preponderance of the evidence is against the claim for 
service connection for the cause of death.  


ORDER

As new and material evidence has been submitted, the claim 
for service connection for the cause of the veteran's 
death is reopened, and the appeal to this extent is 
allowed.

Service connection for the cause of the veteran's death is 
denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

